ORDER
Upon consideration of the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773 and the response having been made to *121the show cause order by Grason John-Alien Eckel, the respondent, it is this 21st day of July, 2010
ORDERED, by the Court of Appeals of Maryland, that a majority of the Court concurring, that Grason John-Alien Eckel be, and he is hereby suspended, effective immediately, from the practice of law in this State subject to further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Grason John-Alien Eckel from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State in accordance with Rule 16-760(e).